Exhibit 10.6

 



LOCK-UP AGREEMENT

 

September 30, 2012

 

Each Shareholder referenced below:

 

Re:Recapitalization Agreement (“Recap Agreement”) effective as of September 30,
2012, by and among VIASPACE Inc., a Nevada corporation (“VIASPACE”), VIASPACE
Green Energy Inc., a British Virgin Islands corporation (“VGE”), Chang LLC and
certain other parties who are signatories to this Agreement (collectively, with
VIASPACE and VGE, the “Signatories”).

 

Ladies and Gentlemen:

 

Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Recap Agreement. Pursuant
to Section ___ of the Recap Agreement and in satisfaction of a condition of the
obligations of the Parties to the Recap Agreement, the undersigned Shareholders
(“Shareholder”) irrevocably agree with VIASPACE that, from the date hereof (the
“Effective Date”) until one hundred and eighty (180) days after the Closing
(such period, the “Restriction Period”), the undersigned will not offer, sell,
contract to sell, hypothecate, pledge or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any Affiliate of the
undersigned or any person in privity with the undersigned or any Affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act with
respect to, any shares of Common Stock or Common Stock Equivalents beneficially
owned, held or hereafter acquired by the undersigned (the “Securities”).
Beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act. In order to enforce this covenant, VIASPACE shall impose
irrevocable stop-transfer instructions preventing the Transfer Agent from
effecting any actions in violation of this Letter Agreement.

 

The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to each Shareholder to complete
the transactions contemplated by the Recap Agreement and that VIASPACE (which
shall be a third party beneficiary of this Letter Agreement) shall be entitled
to specific performance of the undersigned’s obligations hereunder. The
undersigned hereby represents that the undersigned has the power and authority
to execute, deliver and perform this Letter Agreement, that the undersigned has
received adequate consideration therefor and that the undersigned will
indirectly benefit from the closing of the transactions contemplated by the
Recap Agreement.

 



1

 

 

This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of VIASPACE and each of the Signatories.
This Letter Agreement shall be construed and enforced in accordance with the
laws of the State of Georgia without regard to the principles of conflict of
laws. The undersigned hereby irrevocably submits to the exclusive jurisdiction
of the United States District Court sitting in the Northern District of Georgia
and the courts of the State of Georgia located in Cobb County, for the purposes
of any suit, action or proceeding arising out of or relating to this Letter
Agreement, and hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that (i) it is not personally subject to the
jurisdiction of such court, (ii) the suit, action or proceeding is brought in an
inconvenient forum, or (iii) the venue of the suit, action or proceeding is
improper. The undersigned hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to VIASPACE at the address in effect for notices
to it under the Recap Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. The undersigned
hereby waives any right to a trial by jury. Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law. The undersigned agrees and understands that this Letter Agreement does not
intend to create any relationship between the undersigned and each Shareholder
and that each Shareholder is not entitled to cast any votes on the matters
herein contemplated and that no issuance or sale of the Securities is created or
intended by virtue of this Letter Agreement.

 

This Letter Agreement may be executed in multiple counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

By its signature below, the Transfer Agent hereby acknowledges and agrees that,
reflecting this Letter Agreement, it has placed an irrevocable stop transfer
instruction on all Securities beneficially owned by the undersigned until the
end of the Restriction Period. This Letter Agreement shall be binding on
successors and assigns of the undersigned with respect to the Securities and any
such successor or assign shall enter into a similar agreement for the benefit of
the Shareholders.

 

*** SIGNATURE PAGE FOLLOWS***

 

 



2

 

 

This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

Signatory Address for Notice Number of Issued Shares of VIASPACE Common Stock as
of Effective Date                    

/s/ Kevin Schewe                         

Kevin Schewe, MD

 

100,000,000

     

/s/ Chung Hao Chang                  

Chung Hao Chang

 

7,429,050

     

/s/ Jay Chang                             

Jay Chang

 

7,429,050

     

Inter-Pacific Arts Corp.

 

By: /s/ Sung Hsien Chang                  

Sung Hsien Chang

Authorized Member

 

56,889,650

     

Green Solutions Group

 

By: /s/ Sung Hsien Chang                  

Sung Hsien Chang

Authorized Member

 

4,680,302

     

/s/ Sung Hsien Chang                  

Sung Hsien Chang

 

1,415,060

     

Changs LLC

By: /s/ Sung Hsien Chang                  

Sung Hsien Chang

Authorized Member

 

317,128,598

     

The Chang Family Foundation

 

 

By: /s/ Sung Hsien Chang                

Sung Hsien Chang

Authorized Member

 

30,000,000



 

 

 

 

 

 

 

 

By signing below, VIASPACE agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.

 



 

 

By: /s/ Carl Kukkonen                          

Name: Carl Kukkonen

Title: CEO

 

Acknowledged and agreed to

as of the date set forth above:

 

[TRANSFER AGENT NAME]

 

 

By: ____________________________

Name:

Title:

 



3

 

